—In a proceeding to vacate a lien obtained pursuant to Social Services Law § 104, in which the New York City Human Resources *809Administration appealed from an order of the Supreme Court, Kings County (G. Aronin, J.), dated October 19, 1993, the attorneys for the respective parties were directed to appear before this Court to be heard upon the issue of the imposition of appropriate sanctions, if any, pursuant to 22 NYCRR 670.2 (g), for their failure to timely notify this Court of the vacatur of the order appealed from.
Upon the proceedings before this Court on May 31, 1995, at which the parties had an opportunity to be heard on the issue of sanctions, it is,
Ordered that within 20 days after service upon him of a copy of this decision and order with notice of entry, the appellant’s counsel, the Corporation Counsel of the City of New York, is directed to pay the sum of $250 to the Lawyers’ Fund for Client Protection of the State of New York; and it is further,
Ordered that within 20 days after service upon them of a copy of this decision and order with notice of entry, the respondent’s counsel, Hoberman, Sussman & Herman, P. C., are directed to pay the sum of $250 to the Lawyers’ Fund for Client Protection of the State of New York.
During the pendency of this appeal, the order appealed from had been vacated by an order of the Supreme Court, Kings County (G. Aronin, J.), dated October 26, 1994, upon a motion for reargument made by the appellant New York City Human Resources Administration.
At the hearing on May 31, 1995, counsel for the respective parties did not show good cause for their failure to notify this Court of the vacatur of the order appealed from. Under the circumstances, we sanction each counsel $250, payable to the Lawyers’ Fund for Client Protection of the State of New York (see, 22 NYCRR 670.2 [g]). Balletta, J. P., Ritter, Altman and Goldstein, JJ., concur.